Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 1 of 13. PageID #: 176




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                       )
                                                 )     CASE NO. 1:20CR5
                 Plaintiff,                      )
                                                 )
                 v.                              )     JUDGE BENITA Y. PEARSON
                                                 )
 DAMIAN BELL,                                    )
                                                 )     MEMORANDUM OF OPINION AND
                 Defendant.                      )     ORDER [Resolving ECF No. 15]



        Defendant Damian Bell moved the Court to suppress evidence and conduct a hearing.

 ECF No. 15. The government filed a response in opposition. ECF No. 17. Defendant filed a

 reply brief. ECF No. 20. The Court held a suppression hearing.1 Having fully considered the

 record and relevant law, Defendant’s motion is denied.

                                          I. Background

        Defendant was sentenced to two years of community control under Ohio Rev. Code. §

 2929.15 for one count of Tampering with Evidence, two counts of Possession of Drugs, and four

 counts of Trafficking in Drugs. ECF No. 17 at Page ID #: 123-24. Defendant’s community

 control release came with many conditions, including that Defendant obey federal, state, and

 local laws; that he not purchase, possess, own, use or have under his control any firearm; and

 agree to warrantless searches. ECF No. 17-1 at PageID #: 139, ¶¶ 1, 4, 7. The warrantless search

 condition permits his supervising officer and other authorized personnel of the Ohio Department



        1
            See Minutes of Proceedings, August 10, 2020.
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 2 of 13. PageID #: 177




 (1:20CR5)


 of Rehabilitation and Correction to search “[his] person, motor vehicles, place of residence,

 personal property, or property that he has been given permission to use.” Id. ¶ 7. Defendant

 acknowledged that he understood and agreed to follow the conditions of his community control

 release. ECF No. 17 at PageID #: 140.

                                            II. Hearing

        The following evidence was produced at the suppression hearing. Adult Parole Authority

 (“APA”) Officer David Gaul was assigned to supervise Defendant beginning in June 2019. As

 part of his duties, Officer Gaul routinely conducted unannounced home visits to probationers and

 parolees that he supervised.2 Officer Gaul testified that home visits ensure that the probationers

 are still living at the residence and abiding by the terms of their probation conditions. Defendant

 informed Officer Gaul in September 2019 that Defendant was changing his place of residence to

 the home owned by his father, Jeffrey Flowers.

        During the week leading up to October 15, 2019, Officer Gaul received tips that

 Defendant was selling drugs from that residence and possessed a firearm. Officer Gaul testified

 that he received numerous anonymous calls claiming that Defendant was selling drugs at the

 residence and possessed a firearm. Officer Gaul testified that all the tips identified Defendant by

 name and the correct address where he resided---“Yeah, all the same. Damian, living at Loretta

 Court, dealing drugs, has a weapon.” Officer Gaul stated that he was unaware whether the

 messages he received were from multiple individuals or one individual repeatedly calling. He


        2
          Although Officer Gaul testified that he no longer supervises probationers, he did
 so during the relevant time frame pertaining to the motion to suppress.

                                                  2
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 3 of 13. PageID #: 178




 (1:20CR5)


 noted that it was always a male voice but could not state the exact number of phone calls he

 received.

        Officer Gaul also noted that he received information from at least one known, reliable

 resource, Jeffrey Flowers, Defendant’s father. Contrary to the anonymous tipster(s), Officer Gaul

 spoke to Flowers via telephone. According to Officer Gaul, Flowers had previously been a

 parolee supervised by the APA.3 The information that Officer Gaul received from Flowers

 corroborated the anonymous messages that Gaul was receiving. Although he did not remember

 who Flowers was at first, Officer Gaul testified that Flowers jogged his memory about their past

 interactions when they spoke.

        On October 15, 2019, APA Officer Gaul was with APA Officer Thomas Guyer while

 working as part of the U.S. Marshal’s Violent Fugitive Task Force (“the Task Force”), a

 partnership between federal and state officials to apprehend violent fugitives in the Northern

 District of Ohio.4 Based on the information that Officer Gaul had received, Officer Gaul planned

 to conduct a home visit of Defendant’s residence. Given that the tips indicated that Defendant

 possessed a firearm, Officers Gaul and Guyer also brought Officer Dana Isom, and Lorrain Police

 Department (“LPD”) Officer Ed Soto to Defendant’s residence. All four officers were members

 of the Task Force. The officers wore bulletproof vests with the U.S. Marshals insignia.




        3
             Additional credible contact with Flowers is described on the record.
        4
          Northern District of Ohio-Task Force Information, U.S. Marshals Service,
 https://www.usmarshals.gov/district/oh-n/taskforces/ (last visited Sept. 30, 2020).

                                                   3
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 4 of 13. PageID #: 179




 (1:20CR5)


        When the four officers arrived at Defendant’s residence, Officer Gaul knocked on the

 front door.5 ECF No. 17 at PageID #: 125; Government’s Ex. 3 and 4. Defendant’s then-

 girlfriend, Kamrey Brooks-Haynes, who was living with Defendant, answered the door. Id. Ms.

 Brooks-Haynes testified that Officer Isom was her relative and she opened the door, in part,

 because she recognized her aunt. Officer Gaul testified that Brooks-Haynes said she did not

 know where Defendant was and that she thought he may have been at the barber shop. Officer

 Gaul asked her to call Defendant and she began to fidget with her phone and looked back toward

 the kitchen/hallway area. Government’s Ex. No. 5-6.

         The parties dispute whether the officers were given consent to enter the residence.

 Officers Gaul and Guyer claim that Brooks-Haynes stepped back and made a gesture suggesting

 she was welcoming them in the home. Brooks-Haynes, on the other hand, testified that she only

 opened the door to speak with the officers and then one of the parole officers forcefully opened

 the door with his foot and the officers entered the residence without her permission.

            Officer Gaul testified that he heard a noise coming from somewhere other than where

 they were in the house.6 Unaware of where the sound was coming from, Officer Gaul identified

 himself and called out for Defendant. Officer Gaul advanced toward the kitchen and came to a

 half wall and a hallway. Government’s Ex. 5-6. On the right of the kitchen is a hallway.



        5
          Officer Gaul testified that Officer Soto remained outside of the residence to
 scope the perimeter.
        6
         Officer Guyer testified that he does not recall whether he heard a sound in the
 residence when they were speaking to Brooks-Haynes.

                                                 4
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 5 of 13. PageID #: 180




 (1:20CR5)


 Government’s Ex. 5-6. At the end of the hallway, there are bedrooms on the left and right. See

 Government’s Ex. 6. Officer Gaul testified that Defendant came out of the last bedroom on the

 left of the hallway. ECF No. 17 at PageID #: 126; Government’s Ex. 6-7. Officer Gaul testified

 that Defendant came at the officers hurriedly, although he was hesitant to describe it as running

 at them. The officers detained Defendant and handcuffed him. Brooks-Haynes informed the

 officers that her infant was asleep in one of the bedrooms.7 Because the door to the room that

 Officer Gaul was told the infant was sleeping in was closed, he did not permit Brooks-Haynes to

 get the child until he conducted a safety sweep of the room to ensure no one else was hiding in

 there.8

           While Officer Guyer remained with Defendant in the living room, Officer Gaul

 conducted a safety sweep of the residence.9 Officer Gaul entered the last bedroom on the right at

 the end of the hallway (where, Gaul was informed, that the child was sleeping). Government’s

 Ex. 8-11. This room was directly across the hallway from where Defendant had exited.

 Government’s Ex. 8-11. The door on the right, according to Officer Gaul’s testimony, was

 closed. Officer Gaul testified that he opened the door and saw the infant sleeping at the left side

 near the head of the bed. Government’s Ex. 8. Officer Gaul said that he entered the room to see


           7
          Officer Gaul testified that Defendant may have also mentioned the child sleeping
 in the room as well.
           8
          Brooks-Haynes testified that Officer Soto retrieved the infant because the
 officers would not let Brooks-Haynes do so.
           9
          Officer Guyer testified that another officer may have accompanied Officer Gaul
 while he did a sweep of the residence.

                                                  5
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 6 of 13. PageID #: 181




 (1:20CR5)


 if there was any other individual hiding underneath the other side of the bed. Government’s Ex.

 8. In that room, Officer Gaul spotted apparent controlled substances and baggies and a scale with

 residue on the top of the dresser. Government’s Ex. 9-11. After Officer Gaul saw no one else

 was in the room, Brooks-Haynes was permitted to take her child from the room while Officer

 Gaul stood by the door.

         Officer Gaul asked Defendant for his consent to search the residence and Defendant

 refused to provide consent. As a result, Officer Gaul contacted the LPD, which subsequently

 obtained a search warrant and found more apparent drugs and drug paraphernalia.10 ECF No. 17

 at PageID #: 127. The officers conducted a field test of the drug-like substance, which tested

 positive for cocaine. Id. Although officers found a magazine, no firearm was recovered during

 the LPD’s subsequent search of the home.

        Defendant was indicted with two counts of Possession with Intent to Distribute

 Controlled Substances in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). ECF No. 7.

                                       II. Law and Analysis

        Defendant seeks to suppress the evidence the officers obtained during the search and the

 fruits of that search as a violation of his Fourth Amendment rights. The government advances

 three different bases for denying Defendant’s motion to suppress: (1) the parole officers’ home

 visit is not considered a search under the Fourth Amendment; (2) if the Court finds it was a



        10
           Defendant does not challenge the validity of the search warrant but,
 nevertheless, seeks to suppress evidence seized during the subsequent search. See ECF
 No. 15 at PageID #: 119.

                                                 6
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 7 of 13. PageID #: 182




 (1:20CR5)


 search, the officers had reasonable suspicion; or (3) the totality of the circumstances demonstrate

 the probation search was reasonable. The Court considers each issue raised below.

        A. “Home Visit”

        The government contends that reasonable suspicion was not required because the incident

 on October 15, 2019 was nothing more than a routine home visit permitted by the terms of

 Defendant’s community control.

        Other circuits have determined that a “home visit” conducted by probation officers are

 not considered a search under the Fourth Amendment because probationers have no reasonable

 expectation of privacy during such a home visit. See United States v. LeBlanc, 490 F.3d 361,

 367-70 (5th Cir. 2007); United States v. Hedrick, 146 F. App’x 871, 872 (9th Cir. 2005); United

 States v. Reyes, 283 F.3d 446, 457-62 (2d Cir. 2002). The government concedes that the Sixth

 Circuit has not yet addressed whether routine home visits are subject to the reasonable suspicion

 standard under the Fourth Amendment.11 ECF No. 17 at PageID #: 129-30. At least one district

 court within the Sixth Circuit has found that this “home visit” exception is cognizable. United

 States v. Cofer, No. 3:09–cr–010, 2009 WL 2824479, at *5 (S.D. Ohio Aug. 26, 2009) (citing

 cases for proposition, “home visit, unlike home search, does not require reasonable suspicion”).

 Another district court, while not explicitly addressing whether the “home visit” exception is




        11
           Although the Sixth Circuit discussed the “home visit” exception, it did not
 squarely address whether such an exception to the Fourth Amendment should be
 recognized. See United v. Tessier, 814 F.3d 432, 434 (6th Cir. 2016).

                                                  7
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 8 of 13. PageID #: 183




 (1:20CR5)


 colorable, found it was inapplicable under the circumstances in that case. United States v. Colon,

 No. 1:18-CR-350, 2018 WL 5815815, at * 5 (N.D. Ohio Nov. 7, 2018) (Polster, J.).

         Even if the home visit exception applied, however, “the scope of what constitutes a

 ‘home visit’ is unclear.” Colon, 2018 WL 5815815, at * 5. At the suppression hearing, for

 example, the officers testified that they had been working in their capacity as officers of the Task

 Force in the morning leading up to visiting Defendant’s residence. Additionally, the officers

 wore bulletproof vests carrying the insignia of the U.S. Marshals. Furthermore, it remains

 unclear why Officer Gaul waited until the day when he was acting in his capacity as a member of

 the Task Force to conduct a home visit given that he had received tips about Defendant the week

 prior to October 15, 2019.

         On the other hand, “Ohio probation officers routinely conduct home visits.” Cofer, 2009

 WL 2824479, at *5. The officers provided testimony that arguably indicates they were only there

 in their capacity as parole officers.12 Officer Guyer testified that the Task Force’s role is to

 search for a fugitive that already has a warrant out for the arrest. Additionally, Officer Guyer

 explained that some home visits may lead to a search and arrest of a probationer. Furthermore,

 Officer Guyer explained that their duties as part of the Task Force had been completed for the

 day before the officers visited Defendant’s residence. Although the officers’ bulletproof vest

 indicated that they were a part of the Task Force, Officer Guyer testified that the officers had not

 changed the placard indicating that they were acting in their capacity as parole officers. To the



        12
             The descriptors probation officers and parole officers are used interchangeably.

                                                   8
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 9 of 13. PageID #: 184




 (1:20CR5)


 extent Officer Gaul brought other officers to the residence, he testified it was out of concern for

 the officer’s safety because the tips had indicated that Defendant possessed a weapon. See

 United States v. Penson, 141 F. App’x 406, 410 (6th Cir. 2005) (“[P]robation officers may

 properly request police assistance in executing their duties as probation officers.”) (citation

 omitted).

        Nevertheless, at least one district court within the Sixth Circuit has expressed hesitation

 to find that the home visit exception applies under similar circumstances. See Colon, 2018 WL

 5815815, at *4-5. Additionally, the Fifth Circuit implicitly recognized that an officer’s home

 visit may “cross the line from a home visit to a search.” LeBlanc, 409 F.3d at 370; see also

 Reyes, 283 F.3d at 462 (“[A] home visit is far less intrusive than a probation search, probation

 officers conducting a home visit are not subject to the reasonable suspicion standard applicable to

 probation searches under Knights.”)13 (emphasis in original). Because the Sixth Circuit has not

 squarely addressed the matter, and due to the conflicting evidence of whether the officers were

 acting as members of the Task Force as opposed to parole officers, the Court is hesitant to find

 that even if the home visit exception is colorable, it applies to the case at bar.

        B. Reasonable Grounds

        Next, the Court considers whether the officers had reasonable suspicion that Defendant

 was violating the conditions of his probation. Under Ohio Rev. Code § 2967.131(C), a parole

 officer “may search, with or without a warrant . . . the place of residence of the individual or



        13
             United States v. Knights, 534 U.S. 112 (2001).

                                                    9
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 10 of 13. PageID #: 185




  (1:20CR5)


  felon . . . if the field officers have reasonable grounds to believe that the individual . . . is not

  abiding by the law, or otherwise is not complying with the terms and conditions of the

  individual’s conditional pardon or parole, transitional control, other form of authorized release,

  or post-release control.” The reasonable grounds standard “mirrors” the reasonable suspicion

  standard. United States v. Loney, 331 F.3d 516, 521 (6th Cir. 2003). The question is whether the

  parole officers “had reasonable grounds to suspect that Defendant was violating the terms and

  conditions of his parole.” Id. “Reasonable suspicion is based on the totality of the circumstances

  and has been defined as requiring ‘articulable reasons' and ‘a particularized and objective basis

  for suspecting the particular person ... of criminal activity.’” United States v. Lee, 793 F.3d 680,

  686 (6th Cir. 2015) (citations omitted).

          As explained above, Officer Gaul received tips that Defendant was selling drugs and

  possessed a firearm. Most of the tips were anonymous. “Rarely can an anonymous tip by itself

  constitute a basis for reasonable suspicion.” United States v. Hudson, 405 F.3d 425, 432 (6th

  Cir. 2005). In this case, however, Officer Gaul relied not only on anonymous tips but also

  information from at least one reliable source, Jeffrey Flowers. Defendant had verified to Officer

  Gaul that he was living in Flowers’ home, and Flowers indicated the illegal activity occurred in

  that residence. Furthermore, as the record reflects, Officer Gaul testified that Flowers had

  provided credible information in prior successful cases. Officer Gaul’s reliance on a known

  informant’s tip is sufficiently reliable under the Fourth Amendment. See, e.g., United States v.

  Keeling, 783 F. App’x 517, 522 (6th Cir. 2019) (“Evidence that an informant was known to the

  police and had provided reliable information in the past can establish a track record sufficient to

                                                     10
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 11 of 13. PageID #: 186




  (1:20CR5)


  show reliability.”) (citation omitted); United States v. Greene, 250 F.3d 471, 480 (6th Cir. 2001)

  (“Sixth Circuit precedent clearly establishes that the affiant need only specify that the

  confidential informant has given accurate information in the past to qualify as reliable.”)

  (citations omitted). Officer Gaul also testified that the fact that the informant was a relative of

  Defendant led the officer to believe the information was reliable. Furthermore, that Flowers

  owned the home where the alleged illegal activity occurred and permitted his son to live there,

  even if Flowers himself did not reside in the property, is indicative that the tip to Officer Gaul

  about Defendant’s conduct in that residence was reliable. See United States v. Noel, 659 F.

  App’x 284, 287 (6th Cir. 2016) (“Mitchell would have also been justified in suspecting that the

  caller frequented the Snowden Street address, as some of the information in the call—that ‘Noel

  had a weapon in the home’ and that he lived with his uncle—related to activity within the

  house.”). Additionally, Flowers calling Officer Gaul directly reveals that Flowers knew that

  Defendant was under supervision. See id. at 288. Despite Flowers’ insistence at the suppression

  hearing that he never called Officer Gaul before October 15, 2019, Flowers identified Damian

  Bell’s probation officer, Officer Gaul, by name in a recording of a phone conversation between

  Flowers and Sergeant Camarillo on October 15, 2019. Relying on Flowers as an informant is

  sufficient to provide reasonable grounds that Defendant was violating the terms of his condition.

  This reliable tip corroborated the information provided in the anonymous tips.

         Against this backdrop, the Court finds that the parole officers had reasonable suspicion

  that Defendant was violating the conditions of his probation. Because there was reasonable

  suspicion, Defendant’s motion to suppress is denied.

                                                   11
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 12 of 13. PageID #: 187




  (1:20CR5)


         C. “Totality of the Circumstances” & No Reasonable Suspicion

         If the officers had no reasonable suspicion for the search, it would be of no moment. The

  Sixth Circuit has squarely held that officers need not have reasonable suspicion to conduct a

  search of a probationer who is subject to warrantless searches as a condition of his probation.

  See United States v. Tucker, 795 F. App’x 963, 965 (6th Cir. 2020) (“Moreover, in United States

  v. Tessier, 814 F.3d 432, 433-34 (6th Cir. 2016), we answered yes to the question ‘[w]hether,

  under the Fourth Amendment, a probationer whose probation order contains a search condition

  may be subjected to a search in the absence of reasonable suspicion.’”) (alterations in original).

  When considering a motion to suppress of a probationer subject to a warrantless search

  condition, the Tessier court applied “the Fourth Amendment totality-of-the-circumstances

  reasonableness approach employed by the Supreme Court in Knights.” Tessier, 814 F.3d at 433.

         Defendant’s “consent to warrantless searches as a condition of his probation ‘significantly

  diminished [his] reasonable expectation of privacy.’” Tucker, 795 F. App'x 963, at *2 (quoting

  Knights, 534 U.S. at 120) (alteration in original). On the other side, the Court finds that the

  officers had a legitimate interest in searching Defendant’s residence. The warrantless search

  condition in Defendant’s probation order “further[s] the two primary goals of probation [and

  community control]—rehabilitation and protecting society from future criminal violations.”

  Knights, 534 U.S. at 119. Officers received information that Defendant was not only dealing

  drugs but also possessed a firearm. ECF No. 17 at PageID #: 125. Defendant cannot




                                                   12
Case: 1:20-cr-00005-BYP Doc #: 28 Filed: 09/30/20 13 of 13. PageID #: 188




  (1:20CR5)


  persuasively contend that “the suspicionless search14 in this case did not serve legitimate law

  enforcement and/or probationary purposes.” Tessier, 814 F.3d at 435. Considering the totality of

  the circumstances, the Court finds that the officers’ search of his residence does not contravene

  the Fourth Amendment.

                                           III. Conclusion

         For the reasons explained above, Defendant’s motion is denied.



         IT IS SO ORDERED.


   September 30, 2020                             /s/ Benita Y. Pearson
  Date                                          Benita Y. Pearson
                                                United States District Judge




         14
           A suspicionless search “refer[s] to a search for which the police have less than
  reasonable suspicion.” United States v. Tessier, No. 3:13–00077, 2014 WL 4851688, at
  *6 n.2 (M.D. Tenn. Sept. 29, 2014).

                                                  13
